Determination of respondent Police Commissioner dated September 19, 1994, which revoked petitioner’s designation as a Special Patrolman, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Stanley Sklar, JJ, entered on May 23,1995), dismissed, without costs.
Respondent’s determination that petitioner is unfit for the position of Special Patrolman is supported by substantial evidence, including the testimony of the mother of his children of a history of harassment and assault culminating in the incidents that resulted in petitioner’s arrest for violating an order of protection and aggravated harassment, and the testimony of the investigating police detective that she knew petitioner had lied when he denied making a threatening phone call to the complainant because she had earlier listened to a tape-recording of that call the complainant had made. Petitioner’s testimony denying these events raised an issue of credibility that was for the Hearing Officer to resolve (Matter of Berenhaus v Ward, 70 NY2d 436, 443-444). Petitioner’s acquittal of the criminal charges did not preclude respondent’s finding of guilt in this proceeding (Matter of Perry v Blair, 64 AD2d 870, 871). Concur — Milonas, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.